Citation Nr: 9908492	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  97-19 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
malignant melanoma as a result of exposure to ionizing 
radiation.

2.  Entitlement to an increased rating for a hiatal hernia, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for arthritis, left 
hip, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission

ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1943 to 
April 1946 and from January 1947 to January 1971.

This matter arises from June and September 1996 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  During the 
pendency of this appeal, the RO increased the ratings 
assigned to the veteran's hearing loss and left hip 
disability.  However, as the veteran is presumed to seek the 
highest possible rating for his disabilities, and neither 
condition is rated at the maximum available, the issues 
remain in controversy and the Board will proceed with 
appellate review of all issues substantively appealed.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).   

The Board also notes that the veteran had requested a local 
hearing but withdrew his request, in writing, in November 
1996.  Thus the Board will proceed to appellate review based 
upon the evidence of record. 


FINDINGS OF FACT

1.  In October 1992, the RO denied entitlement to service 
connection for malignant melanoma on the basis that it was 
not incurred during service and was not shown to be the 
result of exposure to ionizing radiation during service; the 
veteran failed to appeal that determination. 

2.  Evidence received since the RO's October 1992 decision is 
essentially cumulative and duplicative and is not by itself 
or in connection with evidence already of record so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 

3.  The veteran's hiatal hernia is characteristic of no more 
than moderate impairment, as manifested by recurrent 
epigastric distress including occasional dysphagia and some 
substernal discomfort after eating.  

4.  The veteran has Level II hearing in the right ear and 
Level V hearing in the left ear. 

5.  The veteran's left hip disability is manifested by 
arthritis and limitation of motion with pain during rotation; 
range of motion of the joint is flexion to 75 degrees, 
extension to 180 degrees, abduction to 25 degrees, and 
adduction to 40 degrees. 


CONCLUSIONS OF LAW

1.  The October 1992 rating decision which denied entitlement 
to service connection for malignant melanoma due to exposure 
to ionizing radiation is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (1998).

2.  Evidence received since the RO's October 1992 decision is 
not new and material, and the veteran's claim for entitlement 
to service connection has not been reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. §§ 3.156(a), 20.1105 (1998).

3.  The schedular criteria for a disability evaluation in 
excess of 10 percent for a hiatal hernia have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.115, 
Diagnostic Code 7346 (1998).

4.  The schedular criteria for a disability evaluation in 
excess of 10 percent for bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.85, 4.87a, Diagnostic Code 6101(1998).
5.  The schedular criteria for a disability evaluation in 
excess of 20 percent for arthritis, left hip, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003-5255 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

At the outset, the Board notes that in addition to claiming 
service connection for malignant melanoma as the result of 
exposure to radiation, the veteran has claimed service 
connection for malignant melanoma, non-Hodgkin's lymphoma, 
and multiple myelomas, all on a theory of exposure to Agent 
Orange.  He reported in an October 1994 statement that he 
thought melanoma and myeloma were the same illness.  However, 
each claim was adjudicated and denied individually and the 
veteran has failed to substantively appeal in each instance.  
The veteran did substantively appeal a September 1996 RO 
decision which denied his application to reopen a claim for 
service connection for "mylanoma, Grade IV" as secondary to 
radiation exposure.  The Board construes this decision to 
include the previous October 1992 rating determination which 
denied service connection for malignant melanoma.  The 
veteran has clearly expressed his desire to reopen his claim 
for service connection due to radiation exposure, and he has 
explained that he believed the melanoma and myeloma were 
interchangeable, thus the Board will proceed to review this 
claim from the last final decision regarding service 
connection for cancer on a theory of exposure to ionizing 
radiation.  

In requesting that his claim for service connection for 
cancer due to radiation exposure be reopened, the veteran has 
reported that he was exposed to radiation from a hydrogen 
bomb that was detonated over Hawaii in 1960 or 1961.  He 
stated that he was on a refueling mission and was forced to 
fly through a cloud of radiation on route from Hickam Field 
to Wake Island.  He maintains that radiation detectors were 
collected from the crew members at the end of the flight but 
he has never known the results.  He further asserts that he 
has never been exposed to prolonged sunlight or any other 
form of radiation.  

The Board notes that during the pendency of this appeal, the 
United States Court of Appeals for the Federal Circuit 
(Court) issued a decision which overruled previous caselaw 
and affected the standard of review regarding the submission 
of new and material evidence pursuant to 38 U.S.C.A. § 5108 
and 38 C.F.R. § 3.156.  Hodge v. West 155 F.3d 1356 (Fed. 
Cir. 1998).  The United States Court of Veterans Appeals 
further interpreted the Court's holding in two recent 
decisions, Elkins v. West, __ Vet. App. __ , No. 97-1534 
(Feb. 17, 1999) (en banc); and Winters v. West, __ Vet. App. 
__ , No. 97-2180 (Feb. 17, 1999) (en banc).  The statement of 
the case issued to the veteran in October 1996 recited the 
law according to the previous caselaw.  However, although the 
RO did not consider the veteran's request to reopen his claim 
under the current caselaw, the Board finds that there has 
been no prejudice to the veteran that would warrant a remand 
pursuant to Bernard v. Brown, 4 Vet. App. 384 (1993).  That 
is, to return the case to the RO to cure a deficiency in the 
statement of the case would not result in a determination 
favorable to him, nor change the current analysis as provided 
by the Board.  See Winters No. 97-2180, slip op. at 6; 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92); 57 Fed.Reg. 49,747 
(1992).  The Board concludes, therefore, that the veteran's 
procedural rights have not been abridged by this omission and 
will proceed accordingly with appellate review.  See Bernard 
v Brown, 4 Vet. App. at 393. 

The veteran has requested that his claim for service 
connection for malignant melanoma as a result of exposure to 
ionizing radiation be reopened.  Applicable law provides that 
a claim which is the subject of a prior final decision may be 
reopened upon presentation of new and material evidence.  38 
U.S.C.A. § 5108.  

The Court has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  Elkins v. West, __ Vet. 
App. __ , No. 97-1534 (Feb. 17, 1999) (en banc); Winters v. 
West, __ Vet. App. __ , No. 97-2180 (Feb. 17, 1999) (en 
banc).  The first step is to determine whether new and 
material evidence has been presented pursuant to 38 C.F.R. 
§ 3.156(a).  If so, there must then be a determination 
whether the claim presented is well grounded under 
38 U.S.C.A. § 5107(a).  If the claim is not well grounded, 
the "adjudication process must come to a screeching halt 
despite reopening because a claim that is not well grounded 
cannot be allowed."  Winters v. West, No. 97-2180, slip op. 
at 4.  If the claim is well grounded, then the VA must ensure 
that the duty to assist has been fulfilled before proceeding 
to the third step of a merits adjudication.  See Hodge v. 
West 155 F.3d 1356 (Fed. Cir. 1998). 

For purposes of the first step of the analysis, new and 
material evidence means evidence not previously submitted, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  That is, if the evidence 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability it 
should be considered, regardless whether it changes the 
original outcome.  See Hodge, 155 F.3d at 1363.  Further, when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  

The Court has also held that in order to reopen a claim, 
there must be new and material evidence presented or secured 
"since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits."  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

In the instant case, the veteran's claim for service 
connection for malignant melanoma due to radiation exposure 
has been denied on several occasions from March 1978 through 
December 1989, with denials of requests to reopen in 1979 and 
1980.  The veteran has failed to perfect an appeal as to any 
of the foregoing RO determinations and each decision is 
final.  38 C.F.R. § 20.1103.  

Pursuant to an order in National Association of Radiation 
Survivors, et al. (NARS) v. Derwinski, 782 F. Supp. 1392 (N. 
D. Cal. 1992), the RO, in an October 1992 de novo decision, 
reopened and then denied the veteran's claim for service 
connection for malignant melanoma due to ionizing radiation 
on the basis that the condition was not related to exposure 
to radiation during military service.  The veteran failed to 
appeal that determination.  

At the time of the October 1992 rating decision, the RO had 
before it the veteran's service medical records, VA medical 
records, and reports from both the Department of Energy, 
Personnel Radiation Exposure History unit and the Defense 
Nuclear Agency (DNA).  The service medical records showed 
that the veteran had a benign brown mole excised from the 
left pre-auricular area in May 1967, without any evidence of 
recurrence.  There was no indication of any other moles or 
skin abnormalities during service.  The VA hospital and 
outpatient medical records reflected the veteran's September 
1976 surgery for a malignant melanoma of the right posterior 
back and right saphenofemoral lymphadenectomy.  The biopsy 
reports indicated that the veteran's malignant melanoma was 
associated with a benign nevus.  The admission records 
reflected the veteran's report of a lesion on his right lower 
back for 12 or more years, that had changed in the past 18 
months.  The March 1978 Department of Energy report of the 
Personnel Radiation Exposure History indicated that the 
veteran had a 1954 radiation dose of 445 millirems, without 
record of further exposure through 1977.  An April 1978 
report from the VA Director of Compensation and Pension found 
that the veteran had minimal exposure with no evidence to 
support his report of flying through a hydrogen cloud.  The 
Director noted that there was no justification for 
associating such minimal exposure with a disability occurring 
at such a remote date.  A September 1989 DNA report confirmed 
that the veteran had been present during the April 1952 
Operation TUMBLER-SNAPPER atmospheric nuclear testing and a 
January 1990 DNA report indicated that while the veteran's 
presence during Operation TUMBLER-SNAPPER had been confirmed, 
there was no record of exposure for him.  However, an 
estimated dose determination indicated that he would have 
received less than 0.001 rem gamma and neutron from his 
activities during April 1952.  The report also noted that 
there were no atmospheric tests in 1961 and that, while there 
were atmospheric tests conducted from April through November 
1962, there was no record of any aircraft having accidentally 
come in contact with the testing.  Finally, the report stated 
that there was "no evidence to suggest that skin cancer 
[was] associated with radiation doses (external or internal) 
that were accrued by participants in atmospheric nuclear 
testing."  The RO also had before it VA outpatient medical 
records from February 1989 through March 1991, which showed 
no recurrence of the veteran's malignant melanoma.   

In July 1996, when the veteran requested that his claim be 
reopened, he again stated that his aircraft had passed 
through the cloud of a detonated hydrogen bomb in 1960 or 
1961.  He had previously submitted the name of his pilot and 
another soldier who was on the refueling flight and he 
submitted the names again.   

After reviewing the record in its entirety, the Board is 
unable to find that new and material has been presented or 
secured in connection with the veteran's claim.  Evidence 
received since October 1992 is essentially redundant.  The 
veteran simply reiterates his previous claim that he was 
exposed to the fallout of a detonated hydrogen bomb in 1960 
or 1961 after flying through a cloud of radiation.  He has 
provided no accompanying documentation or additional evidence 
that can be considered relevant.  There are VA medical 
records associated with the claims file covering the period 
from October 1991 through May 1996, that could be considered 
new, but they contain no evidence to link the veteran's 
previously diagnosed melanoma to military service.  Thus the 
records are not material for the purposes of reopening the 
veteran's claim.  

Accordingly, as the veteran has failed to submit new and 
material evidence regarding service connection for malignant 
melanoma as a result of exposure to ionizing radiation during 
service, his claim has not been reopened.  The Board views 
the above discussion as sufficient to inform the veteran of 
the elements necessary to reopen his claim for service 
connection for the claimed disability.  See Graves v. Brown, 
8 Vet. App. 522, 524-525 (1996); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995). 




II.  Increased Ratings

As a preliminary matter, the Board finds that the veteran's 
claims are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran is seeking an increased rating, an 
assertion of an increase in severity is sufficient to render 
the increased rating claim well-grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  Where entitlement 
to compensation has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

A.  Hiatal Hernia

The veteran was granted service connection for a hiatal 
hernia effective February 1971, based upon diagnosis and 
treatment during service.  He was assigned a 10 percent 
rating which remains in effect currently.  

In conjunction with his claim, the veteran was afforded a VA 
examinations in April and August 1996, and in August 1997.  
The veteran's diagnosis in August 1996 was symptomatic hiatal 
hernia.  Private medical records of September 1996 showed the 
veteran was treated for having a piece of hot dog stuck in 
his throat with a history of esophageal stenosis in 1991.  VA 
outpatient records of May and June 1997 showed the veteran 
was being treated for a sliding hiatal hernia with substernal 
discomfort.  The diagnosis was reported as gastroesophageal 
reflux disease, refractory.  He was scheduled to return for 
follow-up in three months.  His active medications were noted 
to be cimetidine and metoclopramide.

The August 1997 VA examination report noted the veteran's 
complaints of pain in the left upper quadrant, indigestion, 
and flatulence.  He reported continuity of symptoms since 
1966 related to eating any food.  He stated that he was 
prescribed medication for his stomach but he did not know 
what it was.  He had no vomiting or hematemesis.  An upper GI 
series revealed a small, 5x7 millimeter Zenker's diverticulum 
that did not hold up barium and a 5 centimeter hiatus hernia 
with copious spontaneous reflux.  A 13 millimeter esophageal 
lumen was present just above the hiatal hernia.  The 
radiologist noted that the mild stenosis may be associated 
with the veteran's occasional dysphagia, as he reported 
occasional problems swallowing solid food.  The stomach 
showed a normal rugal and mucosal pattern and the pyloric 
channel bulb and c-loop were unremarkable.  There was no 
evidence of scar, mass, ulcer, or obstruction.  The examiner 
reported a diagnosis of hiatal hernia with reflux and low 
grade esophageal stricture.  

The veteran's condition is evaluated according to 38 C.F.R. 
§ 4.115, Diagnostic Code 7346, which refers to hiatal hernia.  
Under this particular diagnostic code, a 10 percent rating is 
indicative of mild to moderate impairment as characterized by 
two of the following symptoms: persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain.  A 30 percent rating is warranted for the same symptoms 
identified in the 10 percent rating.  However, the symptoms 
must be more severe than those associated with a 10 percent 
rating and there must be considerable impairment of health.  
A 60 percent rating is warranted for symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  

In the instant case, the symptoms of the veteran's hiatal 
hernia are productive of no more than mild to moderate 
impairment.  While the veteran has reported epigastric 
discomfort on a regular basis and a VA outpatient record 
indicated substernal discomfort with occasional dysphagia, 
his weight is stable at 230 pounds and he is not anemic.  
There is no evidence of hematemesis or melena and the 
esophageal stricture identified during the UGI series was 
noted to be of low grade. 

Accordingly, the Board finds that the medical evidence shows 
no more than mild to moderate impairment caused by the 
veteran's hiatal hernia.  Therefore, an increased rating is 
not warranted. 

B.  Bilateral Hearing Loss

The veteran was granted service connection for bilateral 
hearing loss effective from the date of separation from 
service.  He was assigned a noncompensable rating which was 
increased during the pendency of the appeal.  He asserts that 
his hearing has worsened over the years and is more disabling 
than reflected by the currently assigned rating.

In conjunction with his claim for an increased rating, he was 
afforded a VA audiological examination in August 1997 which 
showed the following pure tone thresholds, in decibels:

HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
45
60
60
LEFT
10
15
65
65
70

Puretone threshold averages were reported to be 44 Hertz (Hz) 
for the right ear and 54Hz for the left ear.  Speech 
audiometry revealed speech recognition ability of 84 percent 
for the right ear and 68 percent for the left ear.  The 
diagnosis was high frequency sensorineural hearing loss of 
mild to severe degree from 2000Hz and above in the right ear 
and 1500Hz and above in the left ear.  Peripheral auditory 
function was normal.  There was no indication of any active 
ear disease.  

The veteran is currently assigned a 10 percent disability 
evaluation for bilateral hearing loss, based upon the 
mechanical application of the rating schedule to the reported 
1997 VA audiological evaluation.  See Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).  

Evaluations of defective hearing for VA rating purposes range 
from non-compensable to 100 percent.  The evaluation is based 
upon organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000 and 
4000 cycles per second.  To evaluate the degree of disability 
in service connected defective hearing, the revised rating 
schedule establishes 11 auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85 and Part 4, Codes 
6100 to 6110.   

The audiometric findings of the August 1997 VA examination 
correspond to Level II hearing in the veteran's right ear and 
Level V hearing in the left ear.  The findings are 
commensurate with the 10 percent schedular evaluation 
presently assigned to the veteran's bilateral hearing loss.  
38 C.F.R. § 4.85, Diagnostic Code 6101.  Accordingly, a 
disability rating in excess of 10 percent for bilateral 
hearing loss is not warranted.  

C.  Arthritis, Left Hip

The veteran was granted service connection for arthritis of 
the left hip effective from the date of his separation.  He 
maintains that his condition has worsened over the years and 
he requests an increased rating.  As noted previously, he was 
assigned a 10 percent rating effective March 1996, which was 
increased to 20 percent subsequent to an August 1997 VA 
examination report.  

During the August 1997 VA examination, the veteran complained 
of severe pain in both hips since 1987.  The examiner noted 
the removal of a malignant melanoma from the right gluteal 
area with extensive removal of tissue from the gluteal area 
to the midline of the groin.  There was an approximately 18 
inch scar present at the site of the tissue dissection.  

The examiner noted some limitation of motion in rotation of 
the hip joint with flexion to 75 degrees from a full range of 
125 degrees, extension to 180 degrees from a full extension 
to zero degrees, abduction to 25 degrees from a full range of 
40 degrees and adduction to 40 degrees.  See 38 C.F.R. 
§ 4.71, Plate II (1998).  Radiographs of the hips showed some 
bony demineralization and mild degenerative arthritic 
changes.  The diagnosis was mild degenerative joint disease 
of the hips.  

The veteran's hip disability is currently assigned a 20 
percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5003-5255, which indicates a moderate disability of the hip 
due to degenerative arthritis.  Under this diagnostic code, a 
30 percent rating is assigned for marked hip disability based 
upon malunion of the femur.  As there is no evidence of 
impairment of the veteran's femur and no evidence to indicate 
a marked disability, an increased rating under this code is 
not warranted.  

As the veteran's primary diagnosis is degenerative arthritis, 
diagnostic codes 5250 through 5253 are also for 
consideration.  Diagnostic Code 5250 is not applicable in the 
instant case as there is no medical evidence of ankylosis of 
the veteran's left hip.  Diagnostic Code 5251 assigns a 
maximum 10 percent rating for limitation of extension of the 
thigh to 5 degrees, thus it is not applicable either as the 
veteran has already been assigned a 20 percent rating.  
Diagnostic Code 5252 assigns a 30 percent rating for 
limitation of flexion of the thigh to 20 degrees and a 40 
percent rating for limitation of flexion of the thigh to 10 
degrees.  Diagnostic Code 5253 provides that a maximum 20 
percent rating is assigned for limitation of abduction to 10 
degrees, or motion lost beyond 10 degrees. 

While the medical evidence of record shows that the veteran 
has some limitation of motion of his left hip with rotation, 
he is able to flex his hip and thigh to 75 degrees and 
clearly has abduction beyond 10 degrees to 25 degrees.  He 
was noted to have mild degenerative arthritis by X-ray 
examination without evidence of symptomatology indicative of 
more than moderate disability.  Certainly, the clinical 
examination, which documented painful motion, does not 
demonstrate marked disability such that a disability 
evaluation in excess of 20 percent is warranted.  

Consideration has also been given to the provisions of 38 
C.F.R. §§ 4.40 and 4.45, See DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995), as well as to 38 C.F.R. § 4.59. Disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like. 38 C.F.R. 
§ 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are related considerations.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

In the instant case, the Board finds that there is no medical 
evidence to show any additional functional limitation of the 
veteran's left hip so as to support a rating in excess of 20 
percent.  There is no disuse atrophy or other objective 
evidence of such additional functional limitation.  While the 
veteran has hip pain, the most recent VA examiner did not 
indicate any additional loss of motion due to pain, other 
than that already reported, which supported the RO's decision 
to increase the rating to 20 percent.  Thus, it is apparent 
that functional loss due to pain and on extended use has 
already been factored into the assignment of the current 20 
percent rating.  A higher  rating under the applicable 
provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 is not 
warranted.  

D.  Conclusion

In reviewing each of the foregoing claims for increased 
ratings, the Board considered and found no indication of an 
'approximate balance of positive and negative evidence' that 
would otherwise warrant more favorable determinations 
pursuant to 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49, 54 (1990).   

Furthermore, the Board notes that there is no indication of 
record that the veteran's disability picture is so unusual or 
exceptional as to render inadequate the regular schedular 
standards.  In this respect, the Board notes that there has 
been no showing that the veteran's hiatal hernia, hearing 
loss, or left hip arthritis has caused marked interference 
with employment (i.e., beyond that contemplated by the 
assigned evaluation) or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that the criteria for submission for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  Bagwell v. Brown, 9 Vet.App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet.App. 88, 96 (1996). 


ORDER

Having failed to submit new and material evidence to warrant 
reopening a claim of entitlement to service connection for 
malignant melanoma due to exposure to ionizing radiation, the 
claim remains denied.  

Entitlement to a rating in excess of 10 percent for a hiatal 
hernia is denied.

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss is denied.

Entitlement to a rating in excess of 20 percent for left hip 
arthritis is denied. 




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

